NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                 RANDY LEE JONES, Petitioner/Appellant,

                                        v.

               JENNIFER JEAN JONES, Respondent/Appellee.

                           No. 1 CA-CV 21-0448 FC
                             FILED 3-17-2022


           Appeal from the Superior Court in Maricopa County
                   No. FC2016-096729, FC2018-052461
            The Honorable Suzanne Scheiner Marwil, Judge

                                  AFFIRMED


                                   COUNSEL

Law Office of Louis Lombardo PC, Chandler
By Louis K. Lombardo
Counsel for Petitioner/Appellant

Burggraff Tash Levy PLC, Phoenix
By Michael Dinn, Randi Burggraff, Bryan K. Levy
Counsel for Respondent/Appellee
                            JONES v. JONES
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Brian Y. Furuya joined.


P E R K I N S, Judge:

¶1            Randy Lee Jones (“Husband”) appeals the superior court’s
ruling finding his financial settlement agreement with Jennifer Jean Jones
(“Wife”) substantively fair. For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2              The parties married in October 2006 and share one minor
child. Husband filed for dissolution in December 2016 and the parties
appealed the resulting decree. We set out the background facts in an earlier
decision, and we summarize now only those facts relevant to this appeal.
See Jones v. Jones (“Jones I”), 1 CA-CV 20-0081, 2020 WL 7587115 (Ariz. App.
Dec. 22, 2020) (mem. decision).

¶3             Following a mediation, the parties entered into an Arizona
Rule of Family Law Procedure 69 financial settlement agreement
(“Agreement”). The Agreement addressed the division of property and
debt, spousal maintenance, attorneys’ fees, and insurance payments. The
superior court denied Husband’s request for a hearing to determine
whether the Agreement was unfair. The court explained it “already
determined in February 2019 that it will not revisit a Rule 69 agreement
negotiated by able counsel at [mediation].” In his post-decree appeal,
Husband argued the court improperly adopted the Agreement without
independently evaluating its fairness. He also argued the record lacked
sufficient evidence to accurately assess the Agreement’s fairness without a
hearing. Id. at *2, ¶ 8. In Jones I, we vacated the orders denying Husband’s
requests and remanded for a hearing on the substantive fairness of the
Agreement. Id. at *4, ¶ 20.

¶4            The superior court held a hearing in May 2021, during which
it heard testimony from Husband’s expert on his business’s value and
admitted reports from the parties’ many experts. The experts opined on:
Husband’s ownership interest in his business and the character of
Husband’s distributions; the accuracy and validity of Husband’s tracing



                                     2
                             JONES v. JONES
                            Decision of the Court

analysis; and Wife’s community lien claims. Husband testified he had full
knowledge of the character and values of the assets at the time of the
mediation. But Husband asserted he did not know “how the court would
rule” on the character of the assets. Husband then admitted he was aware
of and had access to all relevant information, including expert reports,
discovery, court filings, and his own analysis of the foregoing, before the
parties negotiated the Agreement.

¶5             In June 2021, the superior court found the parties’ Agreement
was not substantively unfair and issued a 31-page ruling detailing the
evidence on which it relied. The court noted Husband applied the wrong
legal standard and his argument that the Agreement mischaracterized
property lacked evidentiary support. The court found Husband had full
knowledge of the assets comprising the community estate, he knew the
character of those assets when he signed the Agreement, and his arguments
“lack[ed] credibility.” The court determined the Agreement was not unfair
for three reasons: (1) Husband and Wife received most of the assets they
claimed as sole and separate property; (2) Husband entered the
negotiations with full knowledge of the character and value of the property;
and (3) the equalization payment was reasonable given Wife’s surrender of
any community lien, transmutation, and spousal maintenance claims.

¶6            Husband timely appealed, and we have jurisdiction under
A.R.S. § 12-2101(A)(1).

                               DISCUSSION

¶7            We will uphold a superior court’s distribution of property
absent an abuse of discretion. In re Marriage of Flower, 223 Ariz. 531, 535,
¶ 14 (App. 2010). A court abuses its discretion when: (1) the record is devoid
of competent evidence to support its decision, Hurd v. Hurd, 223 Ariz. 48,
52, ¶ 19 (App. 2009), or (2) “it misapplies the law or predicates its decision
on incorrect legal principles.” Hammett v. Hammett, 247 Ariz. 556, 559, ¶ 13
(App. 2019) (cleaned up). We construe the evidence in the light most
favorable to affirming the distribution, and we will not reweigh the
evidence. See Castro v. Ballesteros-Suarez, 222 Ariz. 48, 51, ¶ 11 (App. 2009).

¶8            “To promote the amicable settlement of disputes between
parties” in a dissolution proceeding, “the parties may enter into a written
separation agreement containing provisions for disposition of any property
owned by either of them, maintenance of either of them, and support,
custody and parenting time of their children.” A.R.S. § 25-317(A). “[T]he
terms of the separation agreement . . . are binding on the court unless it



                                      3
                             JONES v. JONES
                            Decision of the Court

finds, after considering the economic circumstances of the parties and any
other relevant evidence produced by the parties, . . . the separation
agreement is unfair.” A.R.S. § 25-317(B). Rule 69 agreements are presumed
valid and a party challenging their validity “has the burden to prove any
defect,” but the superior court must independently assess their fairness. See
Ariz. R. Fam. Law P. 69(c); see also Buckholtz v. Buckholtz, 246 Ariz. 126, 128,
¶ 1 (App. 2019).

¶9            To fulfill its independent obligation to ensure fairness, the
superior court must have before it sufficient evidence to establish the
parties had full knowledge of the property involved, including “whether
the property at issue is community or separate.” See Buckholtz, 246 Ariz. at
132, ¶ 22. Parties may consider their separate property to structure a Rule
69 agreement if the record establishes they did so with “full knowledge” of
the character of their property. Id. at ¶ 20.

¶10           On remand from Jones I, the superior court held a hearing to
evaluate the Agreement’s substantive fairness. The record is now replete
with tax returns, bank statements, pay stubs, appraisals, valuations, deeds,
and other documents from the parties, detailing the extent of their separate
and community assets at the time of the Agreement. The record also
includes testimony on disputed issues from the parties and their experts.
And the court made detailed factual findings to support its conclusion on
every piece of disputed property.

¶11            Husband now asks us to expand the superior court’s
obligation beyond an independent fairness determination. He contends the
court had to engage in a complete property division assessment separate
from the terms of the Agreement and then compare that assessment with
the terms of the Agreement. The legislature did not choose to include such
a requirement in § 25-317(B) and we will not write such a requirement into
the statute. See Hart v. Hart, 220 Ariz. 183, 187, ¶ 17 (App. 2009) (“[S]tandard
principles of statutory construction require that we do not judicially impose
a requirement the legislature has intentionally chosen not to require.”).

¶12            Husband’s other arguments are also without merit as he
simply asks us to reweigh the evidence. Husband faults the superior court
for giving less weight to his tracing analysis and for not rejecting the
Agreement because he believes Wife would have been unsuccessful on her
community lien claims. Husband misstates the court’s role in a fairness
hearing. See Jones, 1 CA-CV 20-0081, at *2, ¶¶ 9–10 (outlining the five factors
the court had to consider when determining fairness). And even if the
record supported characterizing some or all assets as his separate property,


                                       4
                           JONES v. JONES
                          Decision of the Court

the court was free to consider his separate property because Husband
testified he knew the extent and character of the property included in the
Agreement. See Buckholtz, 246 Ariz. at 132, ¶ 20.

¶13         Sufficient record evidence thus supports the superior court’s
ruling, and the court did not abuse its discretion in concluding the
Agreement is not unfair.

¶14          Wife requests attorneys’ fees and costs on appeal. We have
considered the relative financial resources of the parties and the
reasonableness of the positions asserted on appeal. In the exercise of our
discretion, we grant Wife reasonable attorneys’ fees and costs on appeal
upon compliance with ARCAP 21.

                              CONCLUSION

¶15          We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5